

MASTER PLAN DOCUMENT
SOUTHWEST GAS CORPORATION
EXECUTIVE DEFERRAL PLAN
Effective January 1, 2005
Amended and Restated March 1, 2008
Amended and Restated December 28, 2016


Amended and Restated August 3, 2020
sf-3714839


--------------------------------------------------------------------------------

Table of Contents


Page


ARTICLE 1 DEFINITIONS
1
ARTICLE 2 ELIGIBILITY
5
ARTICLE 3 PARTICIPANT ELECTIONS AND COMPANY CONTRIBUTIONS
5
ARTICLE 4 INTEREST, CREDITING AND VESTING
7
ARTICLE 5 PLAN BENEFIT PAYMENTS
7
ARTICLE 6 PRE-RETIREMENT SURVIVOR BENEFIT PAYMENTS
8
ARTICLE 7 POST-RETIREMENT SURVIVOR BENEFIT PAYMENTS
8
ARTICLE 8 DISABILITY BENEFIT PAYMENTS
8
ARTICLE 9 BENEFICIARIES
8
ARTICLE 10 GENERAL
9
ARTICLE 11 TERMINATION, AMENDMENT OR MODIFICATION OF THE PLAN
11
ARTICLE 12 ADMINISTRATION OF THE PLAN
12
ARTICLE 13 CLAIMS PROCEDURE
13
ARTICLE 14 MISCELLANEOUS9
19













    
    
    -1-    


--------------------------------------------------------------------------------



MASTER PLAN DOCUMENT
SOUTHWEST GAS CORPORATION
EXECUTIVE DEFERRAL PLAN
PURPOSE
The purpose of this Plan is to provide specified benefits to a select group of
key employees who contribute materially to the continued growth, development and
future business success of Southwest Gas Corporation. The Plan is designed to
comply with and shall be administered in a manner consistent with the applicable
requirements of Internal Revenue Code (“IRC” or “Code”) Section 409A and related
Treasury regulations. This Plan document applies to any compensation first
earned and deferred on or after January 1, 2005 (inclusive of any earnings on
such amounts).
ARTICLE 1.
DEFINITIONS
For purposes hereof, unless otherwise clearly apparent from the context, the
words and phrases listed below shall be defined as follows:
a.“Account Balances” means a Participant’s individual fund comprised of
Deferrals, Company Contributions and interest earnings credited thereon up to
the applicable Benefit Distribution Date.
b.“Base Annual Salary” means the yearly compensation paid to an Executive,
excluding bonuses, commissions, overtime, and non-monetary awards for employment
services to the Company.
c.“Beneficiary” means the person, persons, entity or entities designated by the
Participant to receive any benefits under the Plan upon the death of a
Participant. A participant may designate primary and contingent Beneficiaries.
d.“Benefit Account Balances” shall have the meaning set forth in Article 5.1.
e.“Benefit Distribution Date” means the date benefits under the Plan are first
paid to a Participant, or because of his death, to his Beneficiary, which will
occur within 90 days of notification to the Company of the event that gives rise
to such distribution. In the case of a Retirement or Termination of Employment,
Benefit Distributions cannot commence until at least six months after the date
of Participant’s Retirement or Termination of Employment.
f.“Board of Directors” means the Board of Directors of Southwest Gas Corporation
and any Successor Corporation.
g.“Bonus” means the portion of actual awards, if any, paid in cash under the
terms of the Southwest Gas Corporation 1993 Management Incentive Plan, as
amended and restated (“Management Incentive Plan”).
1
sf-3714839

--------------------------------------------------------------------------------



h.“Change in Control” means the first to occur of any of the following events:
(i)Any “person” (as the term is used in Sections 13 and 14(d)(2) of the
Securities Exchange Act of 1934 (“Exchange Act”)) who becomes a beneficial owner
(as that term is used in Section 13(d) of the Exchange Act), directly or
indirectly, of 50 percent or more of the Company’s capital stock entitled to
vote in the election of Directors; or
(ii)During any period of not more than twelve months, not including any period
prior to the adoption of this Plan, individuals who, at the beginning of such
period constitute the Board of Directors of the Company, and any new Director
(other than a Director designated by a person who has entered into an agreement
with the Company to effect a transaction described in clause (a) of this Article
1.8) whose election by the Board of Directors or nomination for election by the
Company’s shareholders was approved by a vote of at least 75 percent of the
Directors then still in office, who either were Directors at the beginning of
the period or whose election or nomination for election was previously approved,
cease for any reason to constitute at least a majority thereof.
Notwithstanding the foregoing, any transaction immediately after which more than
fifty percent (50%) of the outstanding voting securities of the Company (or the
surviving or resulting entity immediately after such transaction) is, or will
be, owned, directly or indirectly, by shareholders of the Company or an
affiliate of the Company who own, directly or indirectly, more than fifty
percent (50%) of the outstanding voting securities of the Company, determined
immediately before such transaction, will not constitute a “Change in Control”.
In addition, effective January 1, 2017, “Change in Control” shall, in addition
to the enumerated events contained above involving the Company, the capital
stock of the Company, or the board of directors of the Company, include all such
enumerated events with respect to Southwest Gas Holdings, Inc., a Delaware
Corporation.
i.“Committee” unless and until another committee is appointed by the Board of
Directors, the term “Committee” means the Southwest Gas Corporation Benefits
Committee. The Committee shall manage and administer the Plan in accordance with
the provisions of the Plan. After a Change in Control, the Committee shall cease
to have any powers under the Plan and all powers previously vested in the
Committee under the Plan will then be vested in the Third Party Fiduciary.
j.“Company” means Southwest Gas Corporation and such of its Subsidiaries as the
Board of Directors may select to become parties to the Plan. The term “Company”
shall also include any Successor Corporation.
k.“Company Contributions” means the amount added, if any, to a Participant’s
Account Balance in accordance with Article 3.2.
2
sf-3714839

--------------------------------------------------------------------------------



l.“Deferral(s)” means the amount of Base Annual Salary and Bonus earned and
deferred in accordance with the provisions of the Plan.
m.“Deferral Election Form” means the form of written agreement specifying
deferral elections and a payout option which is completed and executed by the
Participant and submitted to the Company in a timely manner.
n.“Disability” means any of the following circumstances, as determined by the
Committee in its sole discretion: (a) the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve months; (b) the Participant
is, by any reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve months, receiving replacement benefits
for a period of not less than three months under an accident and health plan
covering Employees of the Company; (c) the Participant is determined to be
totally disabled by the Social Security Administration; or (d) the Participant
becomes eligible for and is receiving disability benefits under a long-term
disability plan or program maintained by the Company, provided that the
definition of “disability” applicable under such plan or program complies with
the applicable requirements of the IRC.
o.“Employee” means any full-time employee of Southwest Gas Corporation as
determined under the personnel policies and practices of Southwest Gas
Corporation prior to a Change in Control.
p.“Executive” means any officer of Southwest Gas Corporation prior to a Change
in Control.
q.“Master Plan Document” means this legal instrument containing the provisions
of the Plan.
r.“Moody’s Rate” means Moody’s Seasoned Corporate Bond Rate which is an economic
indicator consisting of an arithmetic average of yields of representative bonds
(industrial and AAA, AA and A rated public utilities) as of January 1 prior to
each Plan Year as published by Moody’s Investors Service, Inc. (or any successor
thereto), or, if such index is no longer published, a substantially similar
index selected by the Board of Directors.
s.“Moody’s Composite Rate” means the average of the Moody’s Rate on January 1
for the five years prior to the Participant’s Disability, death, Retirement or
Termination of Employment, whichever event is applicable.
t.“Participant” means any Executive who executes a Plan Agreement or Deferral
Election Form or an Employee who has been selected to participate in the Plan
and who executes a Plan Agreement or Deferral Election Form.
3
sf-3714839

--------------------------------------------------------------------------------



u.“Plan” means the Executive Deferral Plan of the Company evidenced by this
Master Plan Document.
v.“Plan Agreement” means the form of written agreement which is entered into by
and between the Company and a Participant.
w.“Plan Year” means the annual period beginning on March 1 of each calendar year
and ending on the last day of February of the following calendar year.
x.“Retire” or “Retirement” means a Participant’s separation from service with
the Company on or after attaining age 55, other than by death, Disability or
Termination of Employment.
y.“Subsidiary” means any corporation, partnership, or other organization which
is at least 50 percent owned by the Company or a Subsidiary of the Company.
z.“Successor Corporation” means any corporation or other legal entity which is
the successor to Southwest Gas Corporation, whether resulting from merger,
reorganization or transfer of substantially all of the assets of Southwest Gas
Corporation, regardless of whether such entity shall expressly agree to continue
the Plan.
aa.“Terminates Employment” or “Termination of Employment” means a Participant’s
voluntary or involuntary separation from service with the Company, excluding
Retirement, Disability or death.
ab.“Third Party Fiduciary” means an independent third party selected by the
Committee to take over the administration of the Plan upon and after a Change in
Control and to determine appeals of claims denied under the Plan before and
after a Change in Control pursuant to a Third-Party Fiduciary Services
Agreement.
ac.“Third Party Fiduciary Services Agreement” means the agreement with the
Third-Party Fiduciary to perform services with respect to the Plan.
ad.“Trust Agreement” means an agreement establishing a “grantor trust” of which
the Company is the grantor, within the meaning of subpart E, part I, subchapter
J, chapter 1, subtitle A of the IRC.
ae.“Trust Fund or Funds” means the assets of every kind and description held
under any Trust Agreement forming a part of the Plan.
af.“Trustee” means any person or entity selected by the Company to act as
Trustee under any Trust Agreement at any time of reference.
ag.“Unforeseeable Emergency” means an unforeseeable emergency as defined in the
Code and related Treasury regulations.
4
sf-3714839

--------------------------------------------------------------------------------



ah.“Years of Service” means a Participant’s Benefit Service as defined in the
Retirement Plan for Employees of Southwest Gas Corporation, plus service with a
Successor Corporation which is not taken into account for such plan.
ARTICLE 2.
ELIGIBILITY
a.Selection of Participants An Executive shall become eligible to participate in
the Plan as of the effective date of his election by the Board of Directors as
an officer of the Company, unless the Board of Directors determines, at that
time, that such Executive will not be eligible to participate in the Plan. The
Committee in its sole discretion may select any other Employee to become
eligible to participate in the Plan. Notwithstanding the foregoing, no Executive
or Employee shall be eligible to participate if he is not considered to be
member of a “select group of management or highly compensated employees” as
defined in the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”).
b.Continued Eligibility If a Participant ceases to be an Executive and he
continues as an Employee, the Committee in its sole discretion will determine
whether such Employee will continue to be eligible to participate in the Plan;
provided, however, that any such Employee must be determined by the Committee to
be a member of a “select group of management or highly compensated employees”
under ERISA as a condition of his continuing eligibility to participate in the
Plan. Notwithstanding the foregoing and upon the occurrence of a Change in
Control, a Participant will continue to participate in the Plan.
c.Commencement of Participation; Conditions to Participation Once eligible to
participate in the Plan, an Executive or an Employee must complete, execute and
return to the Company a Plan Agreement in order to commence participation in the
Plan. Continued participation in the Plan is subject to compliance with any
further conditions as may be established by the Committee. Notwithstanding the
foregoing and upon the occurrence of a Change in Control, no additional
conditions regarding continued participation in the Plan may be established by
the Committee or any Successor Corporation.
ARTICLE 3.
PARTICIPANT ELECTIONS AND COMPANY CONTRIBUTIONS
a.Deferrals A Participant may defer up to 100 percent of his Base Annual Salary
and Bonus received during a Plan Year; provided, that such Deferral exceeds
$2,000 per Plan Year. Notwithstanding the foregoing, no election shall be
effective to reduce the Base Annual Salary and Bonus paid to a Participant for a
calendar year to an amount which is less than the amount that the Company is
required to withhold from such Participant’s Base Annual Salary and Bonus for
the calendar year for (a) any income and employment taxes (including Federal
Insurance Contributions Act tax), (b) contributions to any
5
sf-3714839

--------------------------------------------------------------------------------



employee benefit plan (other than this Plan), and (c) payroll transfers, in
place, prior to such elections.
b.Company Matching Contributions If a Participant makes a Deferral election with
respect to Base Annual Salary and/or Bonus, the Company will contribute an
amount equal to 50 percent of such Deferral, up to a maximum of three percent of
the Participant’s Base Annual Salary, to the Participant’s Account Balance and,
effective March 1, 2008, up to a maximum of three and one-half percent of the
Participant’s Base Annual Salary, to the Participant’s Account Balance.
c.Benefit Payment Periods; Irrevocable Elections A Participant shall elect the
period over which the amounts deferred under such election will be distributed
to him commencing at the applicable Benefit Distribution Date. A Participant’s
Account Balances shall be distributed in the form of substantially-equal
installment payments over a period of 120, 180 or 240 months, as elected by the
Participant in accordance with this Article 3.3. Only one payout option is
permitted for each Plan Year. However, a Participant is free to choose any
available payout option for each subsequent Plan Year. If a Participant fails to
make a valid election as to the period over which his Deferrals for a particular
Plan Year will be distributed, the default distribution period for such
Deferrals shall be 240 months. Payout elections are irrevocable once made.
d.Deadline for Deferral Elections By December 31st of each calendar year, a
Participant must submit to the Company his completed and executed Deferral
Election Form for the upcoming Plan year. If a Participant fails to timely
submit his Deferral Election Form, he will not be permitted to defer any of his
Base Annual Salary or Bonus during the upcoming Plan Year.
e.Exercise of Deferral Election A Participant’s Deferral election will be
exercised on a per pay period basis for the portion of his Base Annual Salary
that is deferred. The exercise of a Participant’s Deferral election with respect
to his Bonus will occur at the time the Bonus is paid.
f.Deferral Elections by New Participants When an Executive or an Employee first
becomes eligible to participate in the Plan, initial Deferral elections will be
permitted with respect to services performed after the elections, as long as
such elections are made within 30 days after the date on which the Executive or
Employee became eligible to participate in the Plan. Such Participant may defer
up to 100 percent of the remaining portion of his Base Annual Salary for the
current Plan year. Such Participant must submit his Plan Agreement to the
Company, in writing, at the time he elects to become a Participant in the Plan.
Thereafter, in the event an Executive or an Employee becomes a Participant in
the Plan, such Participant may defer compensation only in accordance with
Article 3.3.
g.Ineffective Elections If there shall be a final determination by the Internal
Revenue Service or a court of competent jurisdiction that the election by a
Participant to defer the payment of any amount in accordance with the terms of
this Plan was not effective to
6
sf-3714839

--------------------------------------------------------------------------------



defer the taxation of such amount, then the Participant shall be entitled to
receive a distribution of the amount determined to be taxable and the
Participant’s Account Balances shall be reduced accordingly.
h.Continuation of Deferral Election If a Participant is authorized by the
Company for any reason to take a paid leave of absence, the Participant’s
Deferral election shall remain in full force and effect.
i.Suspension of Deferral Election If a Participant is authorized by the Company
for any reason to take an unpaid leave of absence, the Participant’s current
Deferral election shall be terminated.
ARTICLE 4.
INTEREST, CREDITING AND VESTING
a.Interest Rate A Participant’s Account Balances at the start of a Plan Year and
any Deferrals and Company Contributions made during a Plan Year will earn,
except as provided for in Article 4.2, interest annually at 150 percent of the
Moody’s Rate. Interest will be credited to a Participant’s accounts for
Deferrals and Company contributions made during the Plan Year, as if all
Deferrals and contributions were made on the first day of the Plan Year.
b.Adjustment to Interest Rate If a Participant experiences a Termination of
Employment prior to completing five Years of Service with the Company, interest
credited for all Deferrals and vested Company Contributions to a Participant’s
Account Balances will be adjusted based on the Moody’s Rate during the period he
participated in the Plan.
c.Vesting of Company Contributions Company Contributions and interest earned on
such contributions will vest to a Participant at the rate of 20 percent per Year
of Service and will vest completely once a Participant has completed five Years
of Service with the Company.
d.Interest prior to Benefit Distribution Date A Participant’s Account Balances
will earn interest under the provisions of Article 4.1 or, if applicable,
Article 4.2 until the applicable Benefit Distribution Date.
e.Interest Rate for Benefit Payment Calculation The interest rate used to
calculate the amount that will be credited to a Participant’s Account Balances
to determine his Benefit Account Balances under the provisions of Article 5.1,
will be 150 percent of the Moody’s Composite Rate.
ARTICLE 5.
PLAN BENEFIT PAYMENTS
a.Benefit Account Balances A Participant’s Account Balances, at the applicable
Benefit Distribution Date, will be credited with an amount equal to the interest
such balances
7
sf-3714839

--------------------------------------------------------------------------------



would have earned assuming distribution in equal monthly installments over the
specific benefit payment periods, at a specified interest rate, thereby creating
Benefit Account Balances. The Benefit Account Balances will then be paid to the
Participant in equal monthly installments over the benefit payment periods
previously elected by the Participant or specified by the Plan.
ARTICLE 6.
PRE-RETIREMENT SURVIVOR BENEFIT PAYMENTS
a.Pre-Retirement Death of Participant Notwithstanding any elections made
pursuant to Article 3.3 if a Participant dies while he is an employee of the
Company, his Account Balances will be paid to his Beneficiary in equal monthly
installments over the 180-month survivor benefit payment period commencing as of
the applicable benefit commencement date.
b.Interest on Benefit Payments The interest rate used to determine the amount
that will be credited to Participant’s Account Balances, to determine his
Benefit Account Balances under the provisions of Article 5.1 following the
Participant’s death, will be 150 percent of the Moody’s Composite Rate.
ARTICLE 7.
POST-RETIREMENT SURVIVOR BENEFIT PAYMENTS
a.Post-Retirement Death of Participant If a Participant dies after the
commencement of benefit payments under this Plan but prior to such benefits
having been paid in full, the Participant’s benefit payments will continue to be
paid to the Participant’s Beneficiary through the end of the benefit payment
periods previously elected by the Participant.
ARTICLE 8.
DISABILITY BENEFIT PAYMENTS
a.Payment Following Disability Notwithstanding any elections made pursuant to
Article 3.3, if a Participant becomes Disabled within the first five Years of
Service with the Company, he will receive his Benefit Account Balances in a lump
sum payment on the applicable Benefit Distribution Date. If a Participant
becomes Disabled after having completed five or more Years of Service with the
Company, the Benefit Account Balances will be paid consistent with the benefit
payout periods previously elected.
b.Vesting of Company Contributions Notwithstanding the provisions of Article
4.3, Company contributions and interest earned on such contributions will be
fully vested to the Participant at the time he is determined to be Disabled.
c.Interest on Benefit Payments If a Participant qualifies to receive benefits
due to a Disability, the interest rate used to calculate the amount that will be
credited to Participant’s Account Balances, to determine his Benefit Account
Balances under the provisions of Article 5.1, will be 150 percent of the Moody’s
Composite Rate.
8
sf-3714839

--------------------------------------------------------------------------------



ARTICLE 9.
BENEFICIARIES
a.Designation of Beneficiaries A Participant shall have the right to designate
any Beneficiary to whom benefits under this Plan shall be paid in the event of
the Participant’s death prior to the total distribution of his Benefit Account
Balances under the Plan. If the Participant is married and greater than 50
percent of the Benefit Account Balances is designated to a Beneficiary other
than the Participant’s spouse, such Beneficiary designation must be consented to
by the Participant’s spouse. Each Beneficiary designation must be in written
form prescribed by the Company and will be effective only when filed with the
Company during the Participant’s lifetime. The Company shall acknowledge, in
writing, receipt of each Beneficiary designation form.
b.Changing Beneficiary Designation A Participant shall have the right to change
the Beneficiary designation, subject to spousal consent under the provisions of
Article 9.1, without the consent of any designated Beneficiary by filing a new
Beneficiary designation with the Company. The filing of a new Beneficiary
designation form will cancel all Beneficiary designations previously filed.
c.Discharge of Company Obligation Both the Company and the Committee shall be
entitled to rely on the Beneficiary designation last filed by the Participant
prior to his death. Any payment made in accordance with such designation shall
fully discharge the Company and the Committee from all further obligations with
respect to the Participant’s rights in the Plan.
d.Minor or Incompetent Beneficiaries If a Beneficiary entitled to receive
benefits under the Plan is a minor or a person declared incompetent, the
Committee may direct payment of such benefits to the guardian or legal
representative of such minor or incompetent person. The Committee may require
proof of incompetency, minority or guardianship as it may deem appropriate prior
to distribution of any Plan benefits. Such distribution shall completely
discharge the Committee and the Company from all liability with respect to such
payments.
e.Effect of No Beneficiary Designation If no Beneficiary designation is in
effect at the time of the Participant’s death, or if the named Beneficiary
predeceased the Participant, then the Beneficiary shall be: (a) the surviving
spouse; (b) if there is no surviving spouse, then his issue per stirpes; or (c)
if no surviving spouse or issue, then his estate.
f.Beneficiary’s Beneficiaries If a Participant’s Beneficiary receiving benefit
payments under the provisions of the Plan dies prior to the completion of the
benefit payment periods, the Participant’s benefit payments will continue to be
paid through the end of the benefit payment periods previously elected by the
Participant, to the Beneficiary’s Beneficiary, if any, or the applicable estate.
9
sf-3714839

--------------------------------------------------------------------------------



ARTICLE 10.
GENERAL
a.Payment Obligation Amounts payable to a Participant or Beneficiary shall be
paid from the general assets of the Company or from the assets of a grantor
trust within the meaning of subpart E, part I, subchapter J, chapter 1, subtitle
A of the Code, established for use in funding executive compensation
arrangements and commonly known as a “rabbi trust.”
b.Limitation on Payment Obligation The Company shall have no obligation under
the Plan to a Participant or a Participant’s Beneficiary, except as provided in
this Master Plan Document.
c.Furnishing Information The Participant or Beneficiary shall cooperate in
furnishing all information requested by the Company to facilitate the payment of
his Benefit Account Balances.
d.Unsecured General Creditor Participants and their Beneficiaries, heirs,
successors, and assigns shall have no legal or equitable rights, claims, or
interest in any specific property or assets of the Company. No assets of the
Company shall be held under any trust, or held in any way as collateral security
for the fulfilling of the obligations of the Company under the Plan. Any and all
of the Company assets shall be, and remain, the general unpledged, unrestricted
assets of the Company. The Company obligation under the Plan shall be merely
that of an unfunded and unsecured promise of the Company to pay money in the
future, and the rights of the Participants and Beneficiaries shall be no greater
than those of unsecured general creditors. It is the intention of the Company
that this Plan (and the Trust Funds described in Article 10.7) be unfunded for
purposes of the Code and for the purposes of Title I of ERISA.
e.Withholding There shall be deducted from each payment made under the Plan or
other compensation payable to the Participant (or Beneficiary) all taxes which
are required to be withheld by the Company in respect to such payment under this
Plan. The Company shall have the right to reduce any payment (or other
compensation) by the amount of cash sufficient to provide the amount of said
taxes.
f.Future Employment The terms and conditions of this Plan shall not be deemed to
constitute a contract of employment between the Company and a Participant.
Moreover, nothing in the Plan shall be deemed to give a Participant the right to
be retained in the service of the Company or to interfere with the right of the
Company to discipline or discharge the Participant at any time.
g.Trusts The Company may maintain one or more Trust Funds to finance all or a
portion of the benefits under the Plan by entering into one or more Trust
Agreements. Any Trust Agreement is designated as, and shall constitute, a part
of the Plan, and all rights which may accrue to any person under the Plan shall
be subject to all the terms and provisions of such Trust Agreement. A Trustee
shall be appointed by the Committee or the Board of Directors and shall have
such powers as provided in the Trust Agreement. The
10
sf-3714839

--------------------------------------------------------------------------------



Committee or the Board of Directors may modify any Trust Agreement, in
accordance with its terms, to accomplish the purposes of the Plan and appoint a
successor Trustee under the provisions of such Trust Agreement. By entering into
such Trust Agreement, the Committee or the Board of Directors may vest in the
Trustee, or in one or more investment managers (as defined in ERISA) the power
to manage and control the Trust Fund. Committee and the Board of Directors
authority under the provisions of this Article 10.7 will cease upon the
occurrence of a Change in Control.
h.No Assignment To the maximum extent permitted by law, no interest or benefit
under the Plan shall be assignable or subject in any manner to alienation, sale,
transfer, claims of creditors, pledge, attachment or encumbrances of any kind.
ARTICLE 11.
TERMINATION, AMENDMENT OR MODIFICATION OF THE PLAN
a.Plan Amendment To the extent permitted by the IRC and related regulations, the
Board of Directors may, at any time, and without notice, amend or modify the
Plan in whole or in part; provided, however, that (a) no amendment or
modification shall be effective to decrease or restrict (i) the amount of
interest to be credited to a Participant’s Account Balances under the provisions
of the Plan, (ii) the benefits the Participant qualifies for or may elect to
receive under the provisions of the Plan, or (iii) benefit payments to
Participants or Beneficiaries once such payments have commenced, and (b)
effective January 1, 2005, no amendment or modification of this Article 11,
Article 12, or Article 13 of the Plan shall be effective except to the extent
both the Committee and the Board of Directors deems necessary to comply with
applicable law.
b.Plan Termination The Board of Directors shall not terminate the Plan until all
benefits owed to the Participants and Beneficiaries have been paid in full.
c.Bankruptcy To the extent permitted under Code Section 409A and its related
Treasury regulations, the Board of Directors shall have the authority, in its
sole discretion, to terminate the Plan and distribute each Participant’s Account
Balances to the Participant or, if applicable, his or her Beneficiary within
twelve months of a corporate dissolution taxed under Section 331 of the Code or
with the approval of a bankruptcy court pursuant to 11 U.S.C. §503(b)(1)(a) The
total accelerated distribution under this Article 11.3 must be included in a
Participant’s gross income in the latest of:
(i)The calendar year in which the Plan is terminated;
(ii)The calendar year in which the Participant’s Account Balances are no longer
subject to a substantial risk of forfeiture; or
(iii)The calendar year in which distribution of the Participant’s Account
Balances is administratively practicable.
11
sf-3714839

--------------------------------------------------------------------------------



d.Partial Plan Termination The Board of Directors may partially terminate the
Plan by instructing the Company not to accept any additional Deferral
commitments. In the event of a partial termination, the remaining provisions of
the Plan shall continue to operate and be effective for all Participants in the
Plan, as of the date of such partial termination. Any such instructions and any
reinstatement of the Plan shall be implemented in accordance with the IRC and
related regulations.
e.Change in Control Notwithstanding any provisions herein to the contrary, in
the event of a hostile or non- negotiated Change in Control (as determined by
the Third Party Fiduciary, in its sole discretion), the benefits of this Plan
will become 100 percent vested for all Participants and the interest credited to
a Participant’s Account Balances under any provision of this Plan will be
adjusted, retroactively to the date an individual became a Participant and
prospectively thereafter, to 200 percent of the Moody’s Rate.
ARTICLE 12.
ADMINISTRATION OF THE PLAN
a.Committee Duties Except as otherwise provided in this Article 12, and subject
to Article 13, the general administration of the Plan, as well as construction
and interpretation thereof, shall be vested in the Committee. Members of the
Committee may be Participants under the Plan. Specifically, the Committee shall
have the discretion and authority to: (a) make, amend, interpret, and enforce
all appropriate rules and regulations for the administration of the Plan; and
(b) decide or resolve any and all questions including interpretations of the
Plan. Any individual serving on the Committee who is a Participant shall not
vote or act on any matter relating solely to himself or herself. The number of
members of the Committee shall be established by, and the members shall be
appointed from time to time by, and shall serve at the pleasure of, the Board of
Directors.
b.Administration After a Change in Control Upon and after a Change in Control,
the administration of the Plan shall be vested in a Third-Party Fiduciary, as
provided for herein and pursuant to the terms of a Third-Party Fiduciary
Services Agreement. Any Third-Party Fiduciary Services Agreement is designated
as, and shall constitute, a part of the Plan. The Third-Party Fiduciary shall
also have the discretion and authority to: (a) make, amend, interpret, and
enforce all appropriate rules and regulations for the administration of the
Plan; and (b) decide or resolve any and all questions including interpretation
of the Plan and the Trust Agreement. Except as otherwise provided for in any
Trust Agreement, the Third-Party Fiduciary shall have no power to direct the
investment of Plan or Trust Funds or select any investment manager or custodial
firm for the Plan or Trust Agreement. The Company shall pay all reasonable
administrative expenses and fees of the Third-Party Fiduciary when it acts as
the administrator of the Plan or pursuant to Article 13. The Third-Party
Fiduciary may not be terminated by the Company without the consent of at least
50 percent of the Participants in the Plan.
c.Agents In the administration of the Plan, the Committee or the Third Party
Fiduciary, as the case may be, may from time to time employ such agents,
consultants, advisors, and managers as it deems necessary or useful in carrying
out its duties as it sees fit (including
12
sf-3714839

--------------------------------------------------------------------------------



acting through a duly authorized representative) and may from to time to time
consult with counsel to the Company.
d.Binding Effect of Decisions The decision or action of the Committee or the
Third Party Fiduciary, as the case may be, with respect to any question arising
out of or in connection with the administration, interpretation, and application
of the Plan (and the Trust Agreement to the extent provided for in Article 12.2)
and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons or entities having any interest in the
Plan.
e.Indemnity by Company The Company shall indemnify and save harmless each member
of the Committee, the Third Party Fiduciary, and any employee of the Company to
whom the duties of the Committee may be delegated against any and all claims,
losses, damages, expenses, and liabilities arising from any action or failure to
act with respect to the Plan, except in the case of fraud, gross negligence, or
willful misconduct by the Committee, any of its members, the Third Party
Fiduciary, or any such employee.
f.Cooperation – Providing Information To enable the Committee and the Third
Party Fiduciary to perform their functions, the Company shall supply full and
timely information to the Committee and the Third Party Fiduciary, as the case
may be, on all matters relating to the compensation of all Participants, their
Retirement, death, Disability or other cause for Termination of Employment, and
such other pertinent facts as the Committee or the Third Party Fiduciary may
require.
g.Unforeseeable Emergencies In the event of an Unforeseeable Emergency, the
Committee or the Third Party Fiduciary, as the case may be, may in its sole
discretion, permit distribution to a Participant or Beneficiary from this Plan
an amount no greater than the amount necessary to satisfy the Unforeseeable
Emergency plus any taxes reasonably anticipated as a result of the distribution;
or permit a Participant to cancel his or her Deferral election for the
applicable Plan Year in accordance with applicable Treasury regulations without
an accompanying distribution from his or her Account Balances. A Participant’s
current Deferral election, if any, shall automatically terminate upon such
Participant’s receipt of a withdrawal under this Article 12.7 or upon such
Participant’s receipt of a “hardship distribution” (within the meaning of Code
Section 401(k)(2)(B)(IV) and the related Treasury regulations) under any of the
Company tax-qualified retirement plans. To the extent such a Participant again
becomes eligible to elect Deferrals in accordance with the terms of the Plan,
any subsequent Deferral elections made by the Participant must be made in
accordance with the provisions of Article 3.
ARTICLE 13.
CLAIMS PROCEDURE
a.Presentation of Claims Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Committee a written claim for determination with
respect to benefits available to such
13
sf-3714839

--------------------------------------------------------------------------------



Claimant from the Plan. The claim must state with particularity the
determination desired by the Claimant.
b.Notification of Decision The Committee shall consider a claim and notify the
Claimant within 90 calendar days after receipt of a claim in writing:
(i)That the Claimant’s requested determination has been made, and that the claim
has been allowed in full; or
(ii)That the Committee has reached a conclusion contrary, in whole or in part,
to the Claimant’s requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant: (i) the specific reason(s)
for the denial of the claim, or any part thereof; (ii) the specific reference(s)
to pertinent provisions of the Plan upon which the denial was based; (iii) a
description of any additional material or information necessary for the Claimant
to perfect the claim, and an explanation of why such material or information is
necessary; and (iv) an explanation of the claim review procedure set forth in
Article 13.3.
c.Review of a Denied Claim Within 60 days after receiving a notice from the
Committee that a claim has been denied, in whole or in part, a Claimant (or the
Claimant’s duly authorized representative) may file with the Third-Party
Fiduciary a written request for a review of the denial of the claim. Thereafter,
the Claimant (or the Claimant’s duly authorized representative) may review
pertinent documents, submit written comments or other documents, and request a
hearing, which the Third-Party Fiduciary, in its sole discretion, may grant.
d.Decision on Review The Third Party Fiduciary shall render its decision on
review promptly, and not later than 60 days after the filing of a written
request for review of a denial, unless a hearing is held or other special
circumstances require additional time, in which case the Third Party Fiduciary’s
decision must be rendered within 120 calendar days after such date. Such
decision must be written in a manner calculated to be understood by the
Claimant, and it must contain: (a) the specific reason(s) for the decision; (b)
the specific reference(s) to the pertinent Plan provisions upon which the
decision was based; and (c) such other matters as the Third Party Fiduciary
deems relevant.
e.Claims relating to whether a Participant has incurred a Disability
Notwithstanding any other provision in Article 13, this Section 13.5 shall apply
to claims made on or after April 1, 2018, the adjudication of which revolves
around whether a Participant has incurred a Disability within the meaning of
such term in Article 1 Section 1.14, i.e., is “Disabled”. In the event a claim
involves the issue of whether a Participant is Disabled, the Committee shall
ensure that all claims and appeals relating to such issue are adjudicated in a
manner designed to ensure the independence and impartiality of the persons
involved in making the decision.
14
sf-3714839

--------------------------------------------------------------------------------



(1)Disability If a claim relates to a determination of whether a Participant is
Disabled, and the claim requires an independent determination by the Committee,
the Committee shall notify the Claimant of the Plan’s adverse benefit
determination within a reasonable period of time, but no later than forty-five
(45) days after receipt of the claim. If, due to matters beyond the control of
the Plan, the Committee needs additional time to process a claim, the Claimant
will be notified, within forty-five (45) days after the Committee receives the
claim, of those circumstances and of when the Committee expects to make its
decision, but not beyond seventy-five (75) days. If, prior to the end of the
extension period, due to matters beyond the control of the Plan, a decision
cannot be rendered within that extension period, the period for making the
determination may be extended for up to one hundred five (105) days, provided
that the Committee notifies the Claimant of the circumstances requiring the
extension and the date as of which the Plan expects to render a decision. The
extension notice shall specifically explain the standards on which entitlement
to a disability benefit is based, the unresolved issues that prevent a decision
on the claim and the additional information needed from the Claimant to resolve
those issues, and the Claimant shall be afforded at least forty-five (45) days
within which to provide the specified information.
(i)Notice of Decision In the case of an adverse benefit determination by the
Committee with respect to whether a Participant is Disabled, the Committee will
provide a notification in a culturally and linguistically appropriate manner (as
described in Department of Labor Regulation Section 2560.503-1(o)) that shall
set forth:
(1)The specific reasons for the denial;
(2)A reference to the specific provisions of the Plan or insurance contract on
which the denial is based;
(3)Notice that the Claimant has a right to request a review of the claim denial
and an explanation of the Plan’s review procedures and the time limits
applicable to such procedures;
(4)A statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review, and a
description of any time limit that applies under the Plan for bringing such an
action;
(5)A discussion of the decision, including an explanation of the basis for
disagreeing with or not following
15
sf-3714839

--------------------------------------------------------------------------------



(a)The views presented by the Claimant of health care professionals treating the
Claimant and vocational professionals who evaluated the Claimant;
(b)The views of medical or vocational experts whose advice was obtained on
behalf of the Plan in connection with a Claimant’s adverse benefit
determination, without regard to whether the advice was relied upon in making
the benefit determination; and
(c)A disability determination regarding the Claimant presented by the Claimant
made by the Social Security Administration.
(6)If the adverse benefit determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, either an explanation of
the scientific or clinical judgment for the determination, applying the terms of
the Plan to the Claimant’s medical circumstances, or a statement that such
explanation will be provided free of charge upon request;
(7)Either the specific internal rules, guidelines, protocols, standards or other
similar criteria of the Plan relied upon in making the adverse determination or,
alternatively, a statement that such rules, guidelines, protocols, standards or
other similar criteria of the Plan do not exist; and
(8)A statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the Claimant’s claim for benefits. Whether a
document, record, or other information is relevant to a claim for benefits shall
be determined by Department of Labor Regulation Section 2560.503-1(m)(8)
(ii)Review Procedure If the initial claim relates to whether a Participant is
Disabled, the claim requires an independent determination by the Committee, and
the Committee denies the claim, in whole or in part, the Claimant shall have the
opportunity for a full and fair review by the Committee of the denial, as
follows:
(1)Prior to such review of the denied claim, the Claimant shall be given, free
of charge, any new or additional evidence considered, relied upon, or generated
by the Plan, insurer, or other person making the benefit determination in
connection with the claim, or any new or additional rationale, as soon as
possible and sufficiently in advance of the date on which the notice of adverse
benefit
16
sf-3714839

--------------------------------------------------------------------------------



determination on review is required to be provided, to give the Claimant a
reasonable opportunity to respond prior to that date.
(2)The Committee shall respond in writing to such Claimant within forty-five
(45) days after receiving the request for review. If the Committee determines
that special circumstances require additional time for processing the claim, the
Committee can extend the response period by an additional forty-five (45) days
by notifying the Claimant in writing, prior to the end of the initial 45-day
period that an additional period is required. The notice of extension must set
forth the special circumstances and the date by which the Committee expects to
render its decision.
(3)The Claimant shall be given the opportunity to submit issues and written
comments to the Committee, as well as to review and receive, without charge, all
relevant (as defined in applicable ERISA regulations) documents, records and
other information relating to the claim. The reviewer shall take into account
all comments, documents, records and other information submitted by the Claimant
relating to the claim regardless of whether the information was submitted or
considered in the initial benefit determination.
(4)In considering the review, the Committee shall take into account all
comments, documents, records and other information submitted by the Claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination. Additional considerations
shall be required in the case of a claim for disability benefits. For example,
the claim will be reviewed by an individual or committee who did not make the
initial determination that is subject of the appeal, nor by a subordinate of the
individual who made the determination, and the review shall be made without
deference to the initial adverse benefit determination.
(5)If the initial adverse benefit determination was based in whole or in part on
a medical judgment, the Committee will consult with a health care professional
with appropriate training and experience in the field of medicine involving the
medical judgment. The health care professional who is consulted on appeal will
not be the same individual who was consulted during the initial determination or
the subordinate of such individual. If the Committee obtained the advice of
medical or vocational experts in making the initial adverse benefits
determination (regardless of whether the advice was relied upon), the Committee
will identify such experts.
17
sf-3714839

--------------------------------------------------------------------------------



(iii)Notice of Decision after Review In the case of an adverse benefit
determination with respect to whether a Participant is Disabled, the Committee
will provide a notification in a culturally and linguistically appropriate
manner (as described in Department of Labor Regulation Section 2560.503-1(o))
that shall set forth
(1)The Committee’s decision;
(2)The specific reasons for the denial;
(3)A reference to the specific provisions of the Plan or insurance
                    contract on which the decision is based;
(4)A statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant's claim for benefits;
(5)A statement describing any voluntary appeal procedures offered by the Plan
and the Claimant’s right to obtain the information about such procedures;
(6)A statement of the Claimant's right to bring a civil action under ERISA
Section 502(a) which shall describe any applicable contractual limitations
period that applies to the Claimant’s right to bring such an action, including
the calendar date on which the contractual limitations period expires for the
claim;
(7)A discussion of the decision, including an explanation of the basis for
disagreeing with or not following:
(a)The views presented by the Claimant of health care professionals treating the
Claimant and vocational professionals who evaluated the Claimant;
(b)The views of medical or vocational experts whose advice was obtained on
behalf of the Plan in connection with a Claimant’s adverse benefit
determination, without regard to whether the advice was relied upon in making
the benefit determination; and
(c)A disability determination regarding the Claimant presented by the Claimant
made by the Social Security Administration.
(8)If the adverse benefit determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, either an explanation of
the scientific or clinical judgment for the determination, applying the terms of
the Plan to the Claimant’s
18
sf-3714839

--------------------------------------------------------------------------------



medical circumstances, or a statement that such explanation will be provided
free of charge upon request; and
(9)Either the specific internal rules, guidelines, protocols, standards or other
similar criteria of the Plan relied upon in making the adverse determination or,
alternatively, a statement that such rules, guidelines, protocols, standards or
other similar criteria of the Plan do not exist.
(iv)Exhaustion of Remedies A Claimant must follow the claims review procedures
under this Plan and exhaust his or her administrative remedies before taking any
further action with respect to a claim for benefits.
(v)Failure of Plan to Follow Procedures In the case of a claim with respect to
whether a Participant is Disabled, if the Plan fails to strictly adhere to all
the requirements of this claims procedure with respect to whether a Participant
is Disabled, the Claimant is deemed to have exhausted the administrative
remedies available under the Plan, and shall be entitled to pursue any available
remedies under ERISA Section 502(a) on the basis that the Plan has failed to
provide a reasonable claims procedure that would yield a decision on the merits
of the claim, except where the violation was: (i) de minimis; (ii)
non-prejudicial; (iii) attributable to good cause or matters beyond the Plan’s
control; (iv) in the context of an ongoing good-faith exchange of information;
and (v) not reflective of a pattern or practice of non- compliance. The Claimant
may request a written explanation of the violation from the Plan, and the Plan
must provide such explanation within ten (10) days, including a specific
description of its basis, if any, for asserting that the violation should not
cause the administrative remedies to be deemed exhausted. If a court rejects the
Claimant’s request for immediate review on the basis that the Plan met the
standards for the exception, the claim shall be considered as re-filed on appeal
upon the Plan’s receipt of the decision of the court. Within a reasonable time
after the receipt of the decision, the Plan shall provide the Claimant with
notice of the resubmission.
f.Legal Action A Claimant’s compliance with the foregoing provisions of this
Article 18 is a mandatory prerequisite to a Claimant’s right to commence any
legal action with respect to any claim for benefits under the Plan.
ARTICLE 14.
MISCELLANEOUS
a.Notices Any notice given under the Plan shall be in writing and shall be
mailed or delivered to:
SOUTHWEST GAS CORPORATION
Executive Deferral Plan
Administrative Committee (LVB-283)
19
sf-3714839

--------------------------------------------------------------------------------



P.O. Box 98510
Las Vegas, NV 89193-8510
and
Wachovia Bank, N.A.
One West Fourth Street
Winston-Salem, NC 27101
b.Assignment The Plan shall be binding upon the Company and any of its
successors and assigns, and upon a Participant, a Participant’s Beneficiary, and
their assigns, heirs, executors and administrators.
c.Governing Law Except to the extent that federal law applies, the Plan shall be
governed by and construed under the laws of the State of Nevada.
d.Headings Headings in this Master Plan Document are inserted for convenience of
reference only. Any conflict between such headings and the text shall be
resolved in favor of the text.
e.Gender and Number Masculine pronouns wherever used shall include feminine
pronouns and when the context dictates, the singular shall include the plural.
f.Severability In case any provision of the Plan shall be held illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but the Plan shall be construed and enforced as if such
illegal and invalid provisions had never been inserted herein.
IN WITNESS WHEREOF, the Company has executed this Amended and Restated Master
Plan Document effective August 3, 2020.
SOUTHWEST GAS CORPORATION
By    _____________________________
John P. Hester
President and Chief Executive Officer    




20
sf-3714839